Citation Nr: 1729550	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-33 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for left knee degeneration of the medial meniscus.

2.  Entitlement to service connection for left knee degeneration of the medial meniscus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1977 to July 1987 and from March 2003 to June 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  A May 1988 rating decision denied service connection for a left knee disability.  The Veteran submitted additional evidence approximately one year following notification of the rating decision, and the RO denied the claim in June 1989 and provided the Veteran his appellate rights.  The Veteran did not submit a notice of disagreement following the June 1989 decision.  

2.  Evidence received since the June 1989 decision is neither cumulative nor redundant and addresses the grounds of the prior final denial.

3.  The Veteran's current left knee degeneration of the medial meniscus was incurred in or otherwise related to service.


CONCLUSIONS OF LAW

1.  The June 1989 decision is final, and new and material evidence has been received to reopen service connection for left knee degeneration of the medial meniscus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2016).

2.  The criteria for service connection for left knee degeneration of the medial meniscus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

I.  Analysis

a. Reopening service connection for left knee degeneration of the medial meniscus.

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a disallowed claim, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

The RO denied service connection for a "left knee condition" in a May 1988 rating decision based on lack of current diagnosis of a disability.  Approximately one year later, the Veteran submitted additional evidence and asked that his claim be reconsidered.  In a June 1989 decision, the RO continued the denial of service connection for the left knee disability, and provided the Veteran "Notice of Procedural and Appellate Rights."  The Veteran did not submit a notice of disagreement or submit new and material evidence within one year of the June 1989 decision, thereby making the decision final.  See 38 C.F.R. § 3.156; Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).

A November 2006 private treatment record contains magnetic resonance imaging (MRI) results and a radiologist's impression that the left knee presented intra-substance degeneration in the medial meniscus.  This evidence is new since it was submitted after the May 1988 rating decision denying service connection, and is neither cumulative nor redundant of evidence considered at the time of the May 1988 rating decision.  This evidence is also material since it relates to the reasons for the prior denial (lack of diagnosis), and raises a reasonable possibility of substantiating the Veteran's claim.

Accordingly, the Veterans claim is reopened and characterized as "entitlement to service connection for left knee degeneration of the medial meniscus" to reflect the Veteran's diagnosis.

b.  Entitlement to service connection for left knee degeneration of the medial meniscus.

As new and material evidence has been received to reopen the Veteran's claim for left knee degeneration of the medial meniscus, the Board now considers the merits of the claim based on the evidence of record.

Service Treatment Records (STRs) indicate that the Veteran was treated for left knee pain and discomfort in March 1987.  STRs also reflect that the Veteran had reported injuring his left knee when he hit it upon a military vehicle in 1981.  The Veteran's testimony of these events has stayed consistent throughout the record.

An August 2010 letter from a private practitioner reflects that the Veteran presented left knee degeneration of the medial meniscus.  The practitioner opined it more probable that the Veteran's left knee degeneration was due to direct trauma in service that caused inflammatory and degenerative changes.  The Board finds this letter to be competent medical evidence of a nexus between the Veteran's disability and service.

The record thus presents evidence of a current disability, evidence of an in-service injury, and a competent medical opinion that the Veteran's current left knee degeneration was caused by his in-service injury.  As such, the criteria for service connection have been met and the Veteran's claim for service connection for left knee degeneration of the medial meniscus is granted.



ORDER

The application to reopen the claim for service connection for a left knee disability is granted.

Entitlement to service connection for left knee degeneration of the medial meniscus is granted.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


